DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley S. Corsello on 03/31/2021.

The application has been amended as follows: 
In reference to Claim 26, lines 1-3, Page 4:
--wherein the first stop has a lower edge having a non-linear profile which defines the exactly two contact points and the second stop has a lower edge having a non-linear profile which defines the exactly two contact points;--
Is changed to (changes shown in underlined)
--wherein the first stop has a lower edge having a non-linear profile which defines the exactly two contact points, the first stop has an inner surface substantially entirely in contact with the exterior of the first wall and extending between the exactly two contact points and the second stop has a lower edge having a non-linear profile which defines the exactly two contact points, the second stop has an inner surface substantially entirely in contact with the exterior of the second wall and extending between the exactly two contact points;--

In reference to Claim 36, lines 1-3, Page 6:
--wherein the first stop has a lower edge having a non-linear profile which defines the exactly two contact points and the second stop has a lower edge having a non-linear profile which defines the exactly two contact points;--
Is changed to (changes shown in underlined)
--wherein the first stop has a lower edge having a non-linear profile which defines the exactly two contact points, the first stop has an inner surface substantially entirely in contact with the exterior of the first wall and extending between the exactly two contact points and the second stop has a lower edge having a non-linear profile which defines the exactly two contact points, the second stop has an inner surface substantially entirely in contact with the exterior of the second wall and extending between the exactly two contact points;--

In reference to Claim 45, lines 1-3, Page 8:
--wherein the first stop has a lower edge having a non-linear profile which defines the exactly two contact points and the second stop has a lower edge having a non-linear profile which defines the exactly two contact points;--
Is changed to (changes shown in underlined)
--wherein the first stop has a lower edge having a non-linear profile which defines the exactly two contact points, the first stop has an inner surface substantially entirely in contact with the exterior of the first wall and extending between the exactly two contact points and the second the second stop has an inner surface substantially entirely in contact with the exterior of the second wall and extending between the exactly two contact points;--

Allowable Subject Matter
Claims 26-28, 30-33, 36-38, 40-43, 45-47, and 49 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the references cited in the IDS filed 03/05/2020 and 11/17/2020 and Applicant’s proposed amendment appear to overcome the available prior art. Furthermore, none of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735